Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. Generally, a multiple dependent claim is a dependent claim which refers back in the alternative to more than one preceding independent or dependent claim. 
35 U.S.C. 112(e), authorizes multiple dependent claims in applications as long as they are in the alternative form (e.g., "A machine according to claims 3 or 4, further comprising ---"). Cumulative claiming (e.g., "A machine according to claims 3 and 4, further comprising ---") is not permitted. A multiple dependent claim may refer in the alternative to only one set of claims. A claim such as "A device as in claims 1, 2, 3, or 4, made by a process of claims 5, 6, 7, or 8" is improper. 35 U.S.C. 112  allows reference to only a particular claim. Furthermore, a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly. These limitations help to avoid undue confusion in determining how many prior claims are actually referred to in a multiple dependent claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example: “sideof” in claim 2; “its” in claim 2 when not clear what subject matter this pronoun applies; “the latter” in claim 1; “manoeuvre access” in claim 10; “provided…of a flange (11)” in claim 10; “in use” in claim 11; “characterized in that” throughout the claims; “configured to be apt to” in claim 11. 
Claims 9 and 10 are indefinite because of the term “preferably” in that it is not clear if the subject matter subsequent such defines the metes and bounds of the claim or not. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP200390350 to Fukushima. 
Regarding claim 1, Fukushima discloses a vehicle suspension group (1), comprising a hub bearing unit (2) (1, 2, 3), an upright or knuckle (3) 10 for the hub bearing unit and a connection system (4) between the hub bearing unit and the upright or knuckle; wherein the upright or knuckle comprises a reception seat (5) (defined by 10a) for receiving a radially outer ring or element (6) 1 of the hub bearing unit (as evident from Fig. 1); characterised in that the connection system comprises: - a radially outer lateral cylindrical surface (16) of the radially outer ring or element (6) of the hub bearing unit (as evident from Fig. 1), configured to couple by interference fit with a radially inner lateral cylindrical surface (18) of the reception seat (5) (as evident from Fig. 1; see [0017]); - at least a lug or a plurality of lugs (19) 11d that protrude radially in a cantilever fashion from a front rim (20) of the radially outer ring or element (6) of the hub bearing unit opposite to the upright or knuckle (as evident from Fig. 1, 2); each lug (19) being provided with an axial through-hole (21) 11e; and - a screw (24) 12 for each lug (19) mounted in and passing through the axial holes (21) of the lugs and screwed inside respective threaded holes (25) (receiving hole for 12) obtained in the upright or knuckle at a frontal surface (23) of the latter (as evident from Fig. 1).

Regarding claim 2, Fukushima discloses the suspension group according to claim 1, characterised in that the radially outer ring or element (6) of the hub bearing unit is fitted, on the side of one end (22) thereof opposite to said lugs (19), into the seat (5) of the upright or knuckle (3) up to a substantial part of its axial length (as evident from Fig. 1).

Regarding claim 3, Fukushima discloses the suspension group according to claim 1 

Regarding claim 8, Fukushima discloses a connection system (4) between a hub bearing unit (2) (1, 2, 3) and an upright or knuckle (3) 10 characterised in that it comprises: - a radially outer lateral cylindrical surface (16) of a radially outer ring or element (6) 1 of the hub bearing unit (as evident from Fig. 1), configured to couple by interference fit with a radially inner lateral cylindrical surface (18) of a reception seat (5) of the upright or knuckle (as evident from Fig. 1; see [0017]); - a lug or plurality of lugs (18) 11d that radially protrude in a cantilever fashion from a front rim (20) of the radially outer ring or element of the hub bearing unit opposite to the upright or knuckle (3) (as evident from Fig. 1); each lug being provided with an axial through-hole (21) 11e; - a frontal surface (23) of the upright or knuckle configured to receive said lug or plurality of lugs (19) in axial abutment (as evident from Fig. 1, 2); and - a screw or a plurality of screws (24) 12 mounted in a through manner (as evident from Fig. 1), through the axial holes of the lugs and screwed inside respective threaded holes (25) obtained in the upright or knuckle, at the frontal surface (23) of the latter (as evident from Fig. 1; see [0018]).

Regarding claim 11, Fukushima discloses the hub bearing unit (2) (1, 2, 3) configured to mate in use with an upright or knuckle (3) 10 by means of a connection system to the upright or knuckle (3), characterised in that the connection system comprises: - a radially outer lateral cylindrical surface (16) of a radially outer ring or element (6) 1 of the hub bearing unit (as evident from Fig. 1), configured to couple by interference fit (see [0017), in use, with a radially inner lateral cylindrical surface (18) of a reception seat (5) (defined by 10a) of the upright or knuckle (as evident from Fig. 1); - a lug or plurality of lugs (18) 11d that radially protrude in a cantilever fashion from a front rim (20) of the radially outer ring or element of the hub bearing unit facing in use the side opposite to the upright or knuckle (3) (as evident from Fig. 1); each lug being provided with an axial through-hole (21) 11e and being configured to be apt to bear in axial abutment against a frontal surface (23) of the upright or knuckle (as evident from Fig. 1); and - a screw or a plurality of screws (24) 12 mounted in a through manner, through the axial holes of the lugs and configured to be apt to screw inside respective threaded holes (25) of the upright or knuckle (as evident from Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima.

Regarding claim 9, Fukushima discloses the connection system according to claim 8, characterised in that the frontal surface (23) of the upright or knuckle is annular and in that the said lugs (19) are preferably present in the number of two, arranged circumferentially staggered from one another or are present in the number of three, preferably staggered but Fukushima does not expressly set forth the staggering of such by an angle of 120 degrees although the drawings seemingly indicate equal spacing between each lug. Further, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In any event, it would have been obvious to one of ordinary skill in the art to stagger them equally and thus 120 degrees with the motivation of achieving proper balance as discussed in [0018].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of 
US 20140230249 to Morita et al. (“Morita”).

Regarding claim 10, Fukushima discloses the connection system according to claim 8 or 9, characterised in that the hub bearing unit (2) is provided with a radially inner ring or element (7) 2 provided, at a first end (10) thereof facing the side opposite to the radially outer ring or element (6) of a flange (11) 3a that extends radially in a cantilever fashion in front of said lug or plurality of lugs (19); but does not expressly disclose that said flange (11) being provided with at least a pair of, preferably four, axial through-holes (26) configured to be positioned, in use, in front of said lugs to enable a manoeuvre access to said screws (24). Morita discloses a flange with at least 2 axial through-holes (e.g. Figs. 1, Fig. 10). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of distributing forces such that the force distribution is not reliant on a single bolt, thus a single connection point. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617